PER CURIAM.
Petitioner is granted belated appeal of the February 9, 2015, judgment and sentence in Jefferson County Circuit Court case number 2014-137-CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BENTON, ROWE, and OSTERHAUS, JJ., concur.